department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny uil tax_exempt_and_government_entities_division number release date legend org organization name date date org address xx date address address taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to august 20xx because you have not established that you are organized and operated exclusively for exempt purposes sec_501 exempts from taxation organizations which are organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office in you failed to meet the requirements of sec_1 c -1 b that you are not organized exclusively for an exempt_purpose on august 20xx you amended your articles of incorporation to include non-exempt purposes sec_1_6001-1 of the regulations requires that each person required to file a return maintain books_and_records to allow the service to establish whether the taxpayer is liable for any_tax liability in addition to the general recordkeeping rules organizations_exempt_from_taxation under sec_501 must also maintain the records required by sec_6033 of the code you failed to meet the requirements of sec_1_501_c_3_-1 in that you have failed to establish that you were operated exclusively for an exempt_purpose you have failed to file the required tax form form_990 for the year ended december 20xx and you failed to demonstrate that you are observing the conditions necessary for continuation of your exempt status we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective august 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning august 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations department of the treasury internal_revenue_service te_ge e o examinations tax_exempt_and_government_entities_division org address commerce street dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director e o examinations enclosures publication sec_892 report of examination form form886a letter catalog number 34809f form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx 20kx legend org organization name xyz state secretary secretary col company president president presidentl - president org-2 re-named organization xx date secretary-1l secretary issues whether an organization whose primary purpose is to engage and operate a club for pleasure recreation and to operate a family investment and protection society qualifies as operating exclusively for charitable purposes within the meaning of sec_501 facts is in august 19xx the co1 was granted exemption under sec_501of the internal_revenue_code the organization was classified as one that is not a private_foundation within the meaning an organization described in sec_509 and of a of the code because it b a vi on august 19xxhe co filed a certificate of amendment of articles of the incorporation with the xyz secretary of state amendment was signed by president president and secretary secretary on april 19xx the organization did not change its purpose according to the certificate of amendment org again filed a certificate of amendment of articles of incorporation with the xyz secretary of state on the amendments to articles of incorporation were signed by august 20xx president-1 president and secretary-1 secretary article i and ii are amended to read as follows article i - the name of this corporation is changing its name to org org-2 article ii - this corporation is a nonprofit mutual benefit corporation organized under the purpose of this corporation is to the nonprofit mutual benefit corporation laws engage in any lawful act or activity for which a corporation may be organized under such law the specific purpose of this corporation and the primary purpose is to engage and operate a club for pleasure recreation a family fraternal beneficiary society within the meaning of section code and to operate a family investment and protection society within the meaning of sec_501 of the internal_revenue_code based on this most recent documentation received by the internal revenue of the xyz and no longer organized and or operated exclusively for charitable service org-2 is purposes within the meaning of sec_1_501_c_3_-1 but may qualify for form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no ot exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20kx 20xx legend org organization name xyz state secretary secretary col company president president presidenti - t president org-2 re-named organization xx date secretary-1 secretary exemption under sec_1_501_c_7_-1 reflecting changes made by p l p l p l p l p l law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in better business bureau of washington d c v u s nonexempt u s the supreme court held that the presence of a single purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes c -1 d ii provides that not organized or operated section exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests an organization is sec_1_501_c_3_-1 defines the term charitable as used in sec_501 as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by and organizations discrimination or to combat community deterioration the term charitable also includes the advancement of education neighborhood prejudice eliminate tensions to to lessen designed form 886-a cev a sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business sec_1_501_c_3_-1 provides in part that the term educational as used in sec_501 relates to the instruction of the public on subjects useful to the individual and beneficial to the community department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org 20xx legend org organization name xyz state secretary secretary col company president president presidentl - president org-2 re-named organization xx date secretary-1 t secretary government ’s position in order to qualify for c exempt status an organization must be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes the organization’s most recent amendments to its articles of incorporation filed and approved by the xyz secretary of state on august 20xx states in article ii that the org-2 the successor organization of org is no longer organized and or operated for charitable purposes within the meaning of sec_1_501_c_3_-1 according to article ii the specific purpose of this corporation and the primary purpose is to engage and operate a club for pleasure and recreation a family fraternal beneficiary society within the meaning of section code and to operate a family investment and protection society within the meaning of sec_501 of the internal_revenue_code the internal_revenue_service has made several unsuccessful attempts to contact the org-2 through correspondence to clarify information provided to the internal_revenue_service regarding the new organization under sec_501 of the xyz i contacted president-1 on february 20xx president-1 indicated that the organization has been inactive for ten years and that the co1 was never active because he did not want to compete with other organizations in the the organization has never received any president-1 says that he has not kept records or contributions and has no revenue expenses maintained books because of organization’s inactivity president-1 is currently working with xyz’s attorney general’s office to have his organization reinstated the xyz secretary of state’s website show president-1’s-secretary-1’s as currently suspended based on the latest documentation received by president-1 org is no longer organized and or operated as an organization described in sec_1_501_c_3_-1 and its exemption as a 501_c_3_organization can not be sustained its successor organization president-1’s-secretary-1’s must reapply for exempt status as an organization described within the meaning of sec_501 -1 of the treasury regulation reflecting changes made by appropriate public laws taxpayer’s position president-1’s position is that an initial interview between the internal_revenue_service and himself is unnecessary because the org-2 has the organization did not have any books_and_records no sources of support and or expense and not been active for several years form 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service name of taxpayet explanation of items schedule no or exhibit year period ended org 20xx 20xx legend org organization name xyz state secretary secretary col company president president presidentl - president org-2 re-named organization xx date secretary-1 secretary refused to set an appointment for an initial interview when i asked president-1 if there were reasons for changing the organization’s purpose he said it was not his intention to compete with organizations and as a result of changes within his organization due to several other family members dying he decided to change the organizations purpose and its name president- also stated that he is currently revising the articles of incorporation and by-laws but he was not clear about org-2’s purpose or whether it would be reinstated by the xyz secretary of president-1 did say that he was working with the xyz attorney general’s office on state i asked president-1 for a current address which he gave as address city xyz reinstatement president-1 would not when i asked for a street address he said that was the current address comment further and he concluded the conversation conclusion is a gi sec_1_501_c_3_-1 c -1 sec_1_501_c_3_-1 not president-1’s secretary-1’s operating exclusively for charitable purposes and consequently does not qualify for exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code g - and the new organization org-2’ sec_1 sec_1_501_c_3_-1 of the income_tax regulations purposes have changed the organization’s august 19xx determination_letter granting c the org-2 must file a new form exemption to the original entity co1 no longer applies application_for recognition of exemption under sec_501 for a determination this is based on their august 20xx certificate of amendment of articles of incorporation changing as an organization more org’s name to org-2 and redefining its purpose s in article ii appropriately exempted under sec_501 of the internal_revenue_code the proposed revocation of org’ sec_501 exempt status is effective august 20xx the date of the organization’s certificate of amendment of articles of incorporation changing its name sec_501 of the from org to org-2 and its purpose s from an organization defined in internal_revenue_code to an organization described in sec_501 of the internal_revenue_code form 886-acrev department of the treasury - internal_revenue_service page -4-
